Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0199266 A1 to Franchetti et al (herein referred to as Franchetti) found in Applicant’s IDS.
Referring to claim 20, Franchetti discloses one or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause media access circuitry (Figures 2/3/4, LiM Block(s) 36) connected to a memory media (Figures 2/3, DRAM Layers 22A,B,C) to:     receive a request to perform an in-memory compute operation (paragraph [0053]);      read, in response to the request, data from a memory media region of the memory media (paragraph [0053] & Figure 5, step 52), wherein the memory media region is to be managed by a memory controller (Figures 2/3/4, Memory Controller 38);     write the read data into a compute media region of the memory (paragraph [0053], Figure 4, Local Memory 40), wherein the compute media region is to be managed by the media access circuitry (Figure 4, elements 26 and 42); .
Allowable Subject Matter
Claims 1-15 and 17-19 are allowed.

Response to Arguments
Applicant’s arguments, filed May 24, 2021, with respect to the rejections of amended 1-15 and 17-19 claims have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.
Regarding claim 20, Applicant argues that claim 20 is dependent, however, it is an independent claim.  Therefore, the previous rejection remains as described above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112